Citation Nr: 1241416	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-11 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial increased rating for a right wrist disability, rated 10 percent from April 12, 2007, to August 7, 2008; 100 percent from August 8, 2008, to September 30, 2008; 30 percent from October 1, 2008, to January 26, 2011; and 40 percent as of January 27, 2011.

2.  Entitlement to a rating higher than 10 percent for right wrist neuropathy.  

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  In December 2009, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge. 

In January 2010, the Board issued a decision which denied the claims on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In March 2011, the Court vacated the January 2010 Board decision and remanded the claims for further adjudication.

During the pendency of this appeal, a May 2011 rating decision increased the Veteran's disability rating for a right wrist disability to 40 percent from January 27, 2011 to the present.  That decision also denied a rating higher than 10 percent for right wrist neuropathy.  In October 2011 the Board remanded the claim for additional development.  

The claim of entitlement to TDIU is remanded to the RO via the Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  From April 12, 2007, to August 7, 2008, the Veteran's right wrist disability was manifested by subjective complaints of pain, stiffness, numbness, and tingling, and objective evidence of degenerative changes in the wrist and limited range of motion with dorsiflexion of 0 to 5 degrees, palmar flexion of 0 to 20 degrees, and ulnar deviation of 0 to 20 degrees, both actively and passively.  There were complaints of decreased sensation and objective evidence of right median and ulnar nerve impairment manifested with findings of muscle atrophy.  The Veteran's right wrist disability has not been productive of more than moderate neurological symptoms.  There was pain on use, but no reports of painful flare-ups or clinical findings of additional pain, weakness, fatigability, or incoordination on repetitive use.  The disability did not produce loss of use of the Veteran's right hand.  Nor was it productive of deep or painful scarring.

2.  From October 1, 2008, to January 26, 2011, the Veteran's right wrist disability was manifested by subjective complaints of pain, stiffness, numbness, and tingling, and objective evidence of degenerative changes in the wrist, favorable ankylosis with approximately 5 degrees of radial deviation and 15 degrees extension. Additionally, there was slight limitation of motion of the thumbs and fingers manifested by 70 degrees flexion in the interphalangeal joint and the distal interphalangeal joints, 90 degrees flexion in the proximal interphalangeal joints, and 60 degrees flexion in the metacarophalangeal joints.  There were complaints of decreased sensation and grip strength and objective evidence of right radial, median, and ulnar nerve impairment manifested by sensory disturbances and weak nerve function.  The Veteran's right wrist disability has not been productive of more than moderate neurological symptoms.  There was pain on use, but no clinical findings of additional pain, weakness, fatigability, or incoordination on repetitive use.  The disability did not produce total loss of function of the Veteran's right hand.  Nor was it productive of deep or painful scarring. 

3.  Since January 27, 2011, the Veteran's right wrist disability has not been shown to be productive of unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  There have been complaints of painful finger spasms, decreased sensation, increased numbness, tingling, and weakness, throughout the right wrist and hand.  There is objective evidence of decreased ulnar and median nerve sensation to light touch, Tinel's is positive at the right wrist, and there is weakness of 4/5 in finger abduction.  The Veteran's right wrist disability has not been productive of more than moderate neurological symptoms.  The disability did not produce loss of function of the Veteran's right hand.  Nor was it productive of deep or painful scarring. 


CONCLUSIONS OF LAW

1.  From April 12, 2007, to August 7, 2008, the criteria for an initial increased rating in excess of 10 percent for a right wrist disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5003, 5010, 5214, 5215, 5125, 8516, 8517 (2011). 

2.  From October 1, 2008, to January 26, 2011, the criteria for and increased rating in excess of 30 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, DCs 5214, 5215, 5307, 7801, 7802, 7804, 8511, 8512 (2011). 

3.  Since January 27, 2011, the criteria for and increased rating in excess of 40 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, DCs 5214, 5215, 5307, 7801, 7802, 7804, 8511, 8512 (2011). 

4.  Since April 12, 2007, the criteria for a separate 30 percent rating, but not higher, for right wrist neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a, DCs 5214, 5215, 5307, 7801, 7802, 7804, 8511, 8512 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnositc Code 5003, Note 1 (2011). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.120 (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

The Veteran contends that his right wrist disability has warranted an initial rating in excess of 10 percent from April 12, 2007, to August 7, 2008, a rating in excess of 30 percent from October 1, 2008, to January 26, 2011, and a rating higher than 40 percent since January 27, 2011.  Those claims will be examined in turn.

April 12, 2007, to August 7, 2008

From April 12, 2007, to August 7, 2008, the Veteran's right wrist disability was rated 10 percent under Diagnostic Code 5215, which pertains to limitation of motion of the wrist.  That is the highest rating available under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  Accordingly, the Board will consider whether the Veteran's right wrist disability warranted a higher rating under other applicable diagnostic codes, including Diagnostic Codes 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5214 (ankylosis of the wrist), and 5125 (loss of use of the hand).  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5214, 5125 (2011).  However, as the Veteran was already in receipt of a compensable rating based on limitation of motion throughout the relevant appeals period, neither Diagnostic Code 5003 nor 5010 may serve as a separate basis for an increased rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011). 

The Veteran also asserts that his right wrist disability is productive of neurological symptoms.  A separate disability rating of 10 percent for right wrist neuropathy under Diagnostic Codes 8515-8516, has been assigned effective April 12, 2007.  Therefore, the Board will consider whether he is entitled to a higher rating under Diagnostic Codes 8515, 8516 and 8517, which contemplate paralysis of the median and ulnar nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8517 (2011).  However, as there is no evidence of impairment of the radial, circumflex, musculocutaneous, or long thoracic nerves, the diagnostic codes pertaining to those radicular groups are not for application.  38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8514, 8517, 8518, 8519 (2011).  Additionally, as there is no evidence of muscle injury, the diagnostic criteria governing those disabilities are not applicable in this instance.  38 C.F.R. § 4.73 (2011). 

The Board now turns to the relevant criteria.  Under Diagnostic Code 5214, a 30 percent rating is warranted for favorable ankylosis of the major wrist with 20 to 30 degrees of dorsiflexion.  That diagnostic code also directs that extremely unfavorable ankylosis be rated as loss of use of hands under Diagnostic Code 5125, which provides for a single 70 percent rating for loss of use of the major hand.  38 C.F.R. § 4.71a (2011). 

The record shows that the Veteran underwent a VA examination in July 2007 in which he reported falling and injuring his right wrist in 1969, during his period of active duty.  He stated that, since leaving service, his wrist pain had progressively worsened to the point that he had difficulty with fine motor movements, writing, and lifting objects heavier than 10 pounds.  The Veteran indicated that he was otherwise able to perform the activities of daily living.  He stated that he experienced chronic wrist pain, rated as an 8 on a scale of 1 to 10, but denied any painful flare-ups.  Additionally, the Veteran stated that he wore a removable wrist split, but denied the use of other corrective devices.  Nor did he report any history of surgical intervention, dislocation, or recurrent subluxation. 

Physical examination yielded findings of swelling and tenderness to palpation globally throughout the wrist.  Ankylosis was not shown.  Nor were there any findings of muscle atrophy or motor or reflex abnormalities.  On range of motion testing, the Veteran exhibited dorsiflexion of 0 to 5 degrees, palmar flexion of 0 to 20 degrees, and ulnar deviation of 0 to 20 degrees, both actively and passively, with pain throughout the entire arc of motion.  No increased pain or decreased range of motion was noted on repetitive use.  Additionally, the examiner observed that, while it was conceivable that pain could further limit function in the Veteran's wrist, it was not feasible to express any additional limitation with any degree of medical certainty. 

The VA examination included x-rays, which revealed severe stage 4 scapholunate advanced collapse, consistent with a previous scapholunate ligament injury, and severe posttraumatic arthritis of the wrist and radiocarpal joints.  The diagnostic assessment was severe right wrist posttraumatic arthritis status post missed scapholunate ligament rupture. 

In August 2007, the Veteran underwent carpal tunnel release surgery on his right median nerve.  He received follow-up outpatient treatment for complaints of limited motion in his right wrist, which a VA medical provider noted had nothing to do with the median nerve or carpal tunnel release procedure.  While the Veteran was encouraged to undergo physical therapy and range of motion exercises, none appears to have been attempted.  X-rays taken in January 2008 showed no significant changes in his wrist since the July 2007 VA examination.  A neurological diagnostic study conducted in February 2008 revealed electrophysiological evidence of severe right ulnar neuropathy across the elbow as well as nerve conduction abnormalities, which were found to be consistent with a diagnosis of right median neuropathy that had been surgically addressed.  A March 2008 orthopedic surgery report noted that the February 2008 neurological diagnostic study results that showed severe right ulnar neuropathy as corroborated by symptoms in his two ulna digits, and median nerve conduction abnormalities.  The clinician also noted decreased sensation about the median and ulnar nerve distributions, with significant involvement in the ulnar distribution.  Radial pulse was 2+.  

The Veteran underwent a VA examination in July 2008.  He complained of right wrist pain rated as 8/10, worsened with activity.  There were no flare-ups in pain. The Veteran reported using a brace at night.  Examination revealed decreased sensation in the small finger and the long finger.  The right wrist showed 30 degrees of dorsiflexion, 50 degrees of volar flexion, 10 degrees of radial deviation, 20 degrees of ulnar deviation, 70 degrees of supination.  Passive range of motion was 65 degrees of dorsiflexion, 60 degrees of volar flexion, 10 degrees of radial deviation, 30 degrees of ulnar deviation, 80 degrees of supination, and 70 degrees of pronation.  There was no change with repetition.  There was pain with extreme flexion and extension of the wrist.  The examiner observed that, while it was conceivable that pain could further limit function in the Veteran's wrist, it was not feasible to express any additional limitation with any degree of medical certainty. 

Examination revealed a well-healed 2.5 centimeter scar on the palmar aspect of the hand on the line of the ulnar border of the ring finger.  There was no sign of infection, erythema, edema, or discharge.  It was not affixed to underlying tissue.  There was mild atrophy of the thenar compartment.  The hand functioned well as a unit.  The distal tips of the fingers approximated the transverse palmar crease without difficulty.  The flexor and extensor tendons were intact.  There was evidence of atrophy in the interossei muscle or the hypothenar muscle.  The Veteran's right wrist was tender to palpitation.  X-rays revealed radial carpal, mild arthritic changes at the ulnar carpal articulation.  There was destructive calcification present at the ulnar carpal articulation and in the radial soft tissues radial to the scaphoid.  It was noted that a February 2008 EMG report showed severe right ulnar neuropathy across the elbow.  The diagnoses were right elbow ulnar neuropathy, carpal tunnel syndrome, and residuals of a right wrist fracture with moderate posttraumatic arthritis of the right wrist.  The examiner opined that the Veteran's ulnar neuropathy of the right elbow, the in-service wrist fracture was distal to the ulnar nerve pathway problem and as a result, there was no relationship between the right wrist fracture incurred in service and the ulnar neuropathy.

Subsequent VA medical records indicate that the Veteran continued to complain of and receive outpatient treatment for pain, numbness, stiffness, and tingling in his right wrist and hand.  He also submitted written statements indicating that in July 2007, he had left his job as a laborer and had not been able to return to work due to his right wrist disability.  The record shows that during the relevant appeals period, the Veteran also underwent surgery and received outpatient treatment for a non-service connected right knee disability, which was also noted as factor in his unemployment.  Significantly, after the Veteran stopped working in July 2007, he successfully participated in basic computer skills training and other VA vocational rehabilitation programs. 

The Board finds that the evidence as a whole does not demonstrate that the Veteran's right wrist disability warranted a rating in excess of 10 percent at any time from April 12, 2007, to August 7, 2008.  Although he was found to have limitation of motion in that extremity, his dorsiflexion and palmar flexion were not so severely limited as to qualify for a 30 percent rating under Diagnostic Code 5215.  Additionally, while the Veteran complained of right wrist stiffness, there were no clinical findings of ankylosis, and the evidence did sow a range of motion of the wrist.  Therefore, he is not entitled to a higher rating under Diagnostic Code 5214. 

Nor is a higher rating warranted under the diagnostic code pertaining to loss of use. 38 C.F.R. §§ 4.71a, Diagnostic Code 5125 (2011).  The Board acknowledges the Veteran's report that his right wrist disability caused him to stop working in July 2007 and prevented him from fine motor movements, writing, and lifting objects heavier than 10 pounds.  However, he expressly stated at his July 2007 and July 2008 VA examinations that his right wrist problems did not otherwise limit his ability to perform daily living activities.  Additionally, while the Veteran indicated that he wore a removable wrist split and a brace at night, he denied the use of prosthesis or other corrective device.  While the VA examiner in July 2008 found mild atrophy of the thenar compartment, smf evidence of atrophy in the interossei muscle or the hypothenar muscle, the examiner noted that the hand functioned well as a unit.  The examiner further noted that the Veteran's fingertips approximated the transverse palmar crease without any difficulty, and the flexor and extensor tendons were intact.  Accordingly, during the relevant time period revealed any evidence of muscle atrophy or other impairment that would indicate loss of use of his major extremity or that he would be equally well served by the use of prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  Accordingly, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5125. 

With respect to the diagnostic codes governing neurological impairment, the Board observes that Diagnostic Code 8515 provides for a 10 percent rating for mild incomplete paralysis of the median nerve for the major hand.  A 30 percent rating is warranted for moderate incomplete paralysis for the major hand.  A 40 percent rating is warranted for severe incomplete paralysis of the major hand.  A 50 percent evaluation is warranted for complete paralysis of the median nerve for the major hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011). 

Diagnostic Code 8516 provides for a 10 percent rating for mild incomplete paralysis of the ulnar nerve for the major hand.  A 30 percent rating is warranted for moderate incomplete paralysis for the major hand.  A 40 percent evaluation is warranted for severe incomplete paralysis of the major hand.  A 50 percent evaluation is warranted for complete paralysis of the ulnar nerve for the major hand, with the 'griffin claw' deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

Initially, the Board notes that a February 2008 neurological diagnostic study resulted in diagnoses of severe right ulnar neuropathy across the elbow, those findings were limited to the Veteran's right elbow, as opposed to the service-connected right wrist.  Significantly, the VA examiner in July 2008, specifically determined that the right elbow neuropathy was not causally related to the in-service right wrist injury.  The examiner noted the February 2008 EMG report findings consistent with severe right ulnar neuropathy across the elbow, diagnosed right elbow ulnar neuropathy, and explained that that the in-service right wrist fracture was distal to the ulnar nerve pathway problem and as a result, there was no relationship between the right wrist fracture incurred in service and the ulnar neuropathy.  Moreover, a January 2012 rating decision denied service connection for a right elbow disability and there is no indication that the Veteran has appealed that decision.  Therefore, the Board finds that manifestations of the right elbow ulnar neuropathy are unrelated to the service-connected right wrist disability and not for consideration in relation to the current appeal.  

Accordingly, with regard to neurological symptoms attributable to the service-connected right wrist, the evidence shows that the Veteran complained of pain, decreased sensation, numbness, and tingling in his right wrist and fingers.  The Veteran underwent carpal release surgery on his right median nerve.  Additionally, the VA examiner in July 2008 found mild atrophy of the thenar compartment, and evidence of atrophy in the interossei muscle or the hypothenar muscle.  While atrophy of the hand muscles was found present on examination, there is no indication that atrophy was more than moderate.  The examiner noted that the hand functioned well as a unit.  It was further noted that the Veteran's fingertips approximated the transverse palmar crease without any difficulty, and the flexor and extensor tendons were intact.  There were no clinical findings of motor deficits, or loss of reflexes.  Thus, the Board finds from April 12, 2007, to August 7, 2008, the weight of the evidence shows that the criteria for a 30 percent disability rating, consistent with moderate incomplete paralysis for the major hand, for the neurological manifestations of the Veteran's right wrist disability were met during that time period.  38 C.F.R. §§ 4.124a, Diagnostic Codes 8515, 8516 (2011).  However, the Board finds that a rating greater than 30 percent is not warranted for right wrist neuropathy because the disability picture presented is not consistent with a finding that the Veteran's symptoms were severe in nature.  

The Board observes that the Veteran's right wrist disability is manifested by overlapping neurological symptoms variously diagnosed as affected the median and ulnar nerves.  However, the overall symptomatology affects functioning in the same anatomical region of the wrist or hand.  Thus, the Board finds that to combine ratings for both nerve impairments would constitute impermissible pyramiding. Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  Accordingly, separate ratings neurological manifestations cannot be assigned. 

The Board has considered whether a higher rating was warranted for the Veteran's right wrist disability at any time from April 12, 2007, to August 7, 2008. Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  The Board considers it significant that, at his July 2007 and July 2008 VA examinations, the Veteran expressly denied any specific flare-ups of right wrist pain.  Additionally, while clinical evaluation revealed some evidence of painful motion, no increased pain or decreased range of motion was noted on repetitive use.  Moreover, while the VA examiners opined that the Veteran's right wrist pain might conceivably result in additional functional limitation, the examiners stated that it was not feasible to determine the degree of any such additional limitation. Accordingly, the Board finds that the Veteran's right wrist disability did not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher rating during the relevant appeals period.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Therefore, the Board finds that the criteria for a higher orthopedic rating than 10 percent for a wrist disability from April 12, 2007, to August 7, 2008, are not met.  The preponderance of the evidence is against the claim for increase, and the claim must be denied.  However, the criteria for the assignment of an increased separate 30 percent rating, but not higher for right wrist neuropathy is warranted as of April 12, 2007.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

October 1, 2008, to January 26, 2011

From October 1, 2008, to January 26, 2011, the Veteran's right wrist disability was rated as 30 percent disabling under the diagnostic code pertaining to ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  The Board will also consider other applicable orthopedic and neurological diagnostic codes.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5215, 5125, 8515, 8516 (2011).  In addition, because the evidence shows radial nerve impairment during this time period, the Board will consider Diagnostic Code 8514, which contemplates paralysis of the musculospiral (radial) nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8514 (2011).  Moreover, the evidence of record during this period also warrants consideration of Diagnostic Codes 5224, 5225, 5226, 5227, 5228, 5229, and 5230, which pertain to limitation of motion of the individual digits, and Diagnostic Codes 7801, 7802, and 7804, which contemplate scars.  38 C.F.R. §§ 4.71a, 4.118, 4.124a, Diagnostic Codes 5224, 5225, 5226, 5227, 5228, 5229, 5230, 7801, 7802, 7804 (2011). 

At the outset, the Board observes that, on August 8, 2008, the Veteran underwent right wrist fusion surgery to treat posttraumatic arthritis in that extremity resulting from his prior in-service injury.  He was assigned a temporary total disability rating effective the date of surgery until October 1, 2008, when a 30 percent rating was assigned. 

The Veteran was afforded a VA examination in November 2008, at which time it was noted that he was about to begin post-surgical occupational therapy.  The Veteran stated that his pain had lessened since his August 2008 surgery, but remained at a level of 7 on a scale of 1 to 10.  He reported that wearing a wrist splint afforded some relief.  Additionally, the Veteran stated that he experienced some numbness in the first, second, fourth, and fifth fingers of his right hand, which had persisted since 2005.  He acknowledged that symptom might be better since his 2007 carpal tunnel release and the subsequent August 2008 surgery.  However, he reported that he still did not have much grip strength and experienced pain in the wrist, which affected his ability to work.  He denied specific painful flare-ups, but reported increased pain with attempted use. 

Physical examination revealed effusion, swelling, and tenderness to palpation in the right wrist.  The symptoms were noted to be mild and not associated with temperature elevation or erythema.  Additionally, the Veteran's wrist was found to be ankylosed in a favorable position, with approximately five degrees of radial deviation and 15 degrees extension.  There was no active motion shown.  

Neurological testing revealed slightly decreased sensation to light touch in the right fingertips, a palpable radial pulse, and brisk capillary refill.  The Veteran's grip strength in his right hand was assessed as approximately 4 to 5 compared with 5/5 on his contralateral side.  X-ray findings revealed evidence of hardware from the prior right wrist fusion, but were otherwise unremarkable.  The diagnostic assessment was status post right wrist fusion still in the perioperative period.  Additionally, while the VA examiner noted that the Veteran had significant strength deficit, and still suffered from a fair amount of pain, that examiner opined that some of that would improve over coming six months.  Moreover, that examiner, like the July 2007, and July 2008 examiners, concluded that it was not feasible to quantify any additional functional limitation the Veteran might be experiencing. 

VA medical records dated from November 2008 to January 2009 show that the Veteran underwent occupational therapy and received ongoing outpatient treatment for his right wrist symptoms.  On one occasion in December 2008 he was admitted to the emergency room with complaints of pain in the left side of the neck, shoulder, and face radiating around to right shoulder and down to right hand.  He was assessed with musculoskeletal strain of no significant pathology and prescribed pain medications and muscle relaxers.  With respect to his right wrist, it was expressly noted that there was evidence of right wrist ankylosis in any position other than that previously shown at the November 2008 VA examination. 

Other clinical findings during this time period revealed several healed incision sites on the dorsum of wrist, volar wrist, and volar/lateral elbow.  It was noted that while the Veteran had intact sensation in his upper extremities, he continued to complain of parasthesias in his right hand, mainly at the C6-C7 dermatome.  Positive Tinel's sign was detected.  However, a Phalen's test was not performed due to his fused wrist.  Additionally, while the Veteran was found to have full active range of motion in both hands, he appeared unable to move his right wrist.  Manual muscle testing revealed diminished grip, finger abductors/adductors, and opposition, and reduced strength in his right hand, assessed as 3/5 to 3+/5.  It was noted that, since his August 2008 surgery, the Veteran stated that he continued to wear his wrist splint all the time and appeared very anxious about hitting his right hand or elbow.  His VA medical providers recommended that he transition to a soft wrist wrap, elbow sleeve, and elbow pad for daily use and at-home exercises, including therapy exercises, to improve his right wrist condition.  However, there is no indication whether those measures were adopted. 

X-rays dated in February 2009 showed mild degenerative changes at the first carpometacarpal joint and periarticular deminineralzation of the right hand.  No other bony joint or localized soft tissue abnormalities were observed, and it was noted that there had been no significant changes to the right wrist since November 2008.  It was further noted that the Veteran's right wrist disability continued to be productive of pain on movement, decreased range of motion, stiffness, and swelling, which interfered with his ability to perform daily living activities. 

In March 2009, the Veteran underwent a VA orthopedic consultation, which revealed a well-healed surgical incision.  He displayed what appeared to be good fusion in his right wrist, but no active motion.  He continued to complain of stiffness in all the digits of his right hand.  The Veteran reported pain upon flexing a couple of centimeters from the palm.  He was able to perform resisted finger extension but displayed very little nerve motion function and weak ulnar nerve function in hand.  Additionally, while the Veteran was found to have good grossly light touch sensation throughout his right hand, he reported paresthesias in the median, ulnar, and radial distribution of that extremity. 

In May 2009, the Veteran was treated for complaints of global paresthesias from the elbow down in all dermatomal distributions, and no motion or strength in the right hand or fingers.  Clinical findings revealed well-healed surgical incisions over the dorsal and volar aspects of the right wrist and elbow, with no signs or symptoms of infection.  It was noted that the Veteran did not display any active motion in his fingers when asked to move them, but felt resistance when he tried to passively flex them.  Magnetic Resonance Imaging (MRI) showed degenerative changes within the Veteran's cervical disk space, but nothing that would explain the complaints of global paresthesias from the elbow down, while x-rays revealed solid fusion of the right wrist.  The diagnostic impression was status post right wrist fusion carpal tunnel release, cubital tunnel release, for which over-the counter painkillers were prescribed but no surgical intervention was deemed necessary. 

The Veteran was afforded another VA examination in July 2009 in which his history of surgeries and outpatient treatment for his right wrist disability were noted.  He reported that he currently experienced chronic right wrist pain, rated as an 8 out of 10, but denied any history of painful flare-ups.  The Veteran stated that he continued to wear a removable wrist splint all the time, which helped his symptoms minimally.  He denied any recent therapy or injection to address his symptoms, but indicated that he took pain medication on occasion, which had some effect.  Additionally, the Veteran indicated that his main complaint was that he could not move any of the fingers on his right hand, adding that following his August 2008 surgery, he had been able to have full range of motion in his fingers but now had stiffness and could not actively move any of them.  The Veteran further indicated that he remained unable to work due to his right wrist disability and that this condition also affected his performance of daily living activities.  As examples of his functional limitations, the Veteran stated that he could no longer do chores around house and had to take showers instead of baths because he could not push himself out of the tub. 

On physical examination, the Veteran's right wrist was found to be fused in about 5 degrees of radial deviation and 15 degrees extension.  He displayed no wrist flexion, extension, or radial or ulnar deviation secondary to fusion, and held all of his fingers in fully extended position.  Additionally, the Veteran did not demonstrate any active motion in the fingers of his right hand.  Passively, he was found to have 70 degrees flexion in the interphalangeal joint of his thumb and the distal interphalangeal joints of his remaining fingers, 90 degrees flexion in his proximal interphalangeal joints, and 60 degrees flexion in his metacarophalangeal joints.  The Veteran was also noted to have a 10 centimeter scar at the site of the fusion, where there was some mild tenderness.  He exhibited diffusely decreased sensation to light touch in all fingertips, in nondermatomal pattern.  However, there was no appreciable atrophy and the skin around his scar was noted to be intact with soft compartments.  X-rays taken at the time of the examination showed a dorsal plate spanning the wrist joint with adequate fusion, with no acute findings. 

Based on the results of the examination, the VA examiner diagnosed the Veteran with right wrist posttraumatic arthritis, status post wrist fusion.  In commenting on the Veteran's good passive motion, the VA examiner noted that he could not explain why the Veteran could not or would not actively move any of his fingers or thumb.  Finally, the examiner concurred with the findings of the previous examiners that no attempt to express any additional functional limitation of motion on use was possible. 

The record thereafter shows that, at his December 2009 videoconference hearing, the Veteran testified that his inability to move his right wrist and lack of sensation in his right fingers and thumb rendered him unable to eat or grasp objects with his right hand.  He added that all of the muscles in his right arm and hand were essentially gone and that he was effectively deprived of use of that dominant extremity.  Subsequent VA treatment records starting in December 2009, noted extensive neuropathic symptoms.  The clinician indicated that the Veteran needed a new wrist brace as the previous one was worn out.  In a statement in June 2010, the Veteran complained of flare-ups in pain in the right wrist.  He also reported that his scar was deep, penetrating, and painful.  

After a careful review of the relevant evidence from October 1, 2008, to January 26, 2011, the Board finds that the Veteran's right wrist disability did not warrant a rating in excess of 30 percent.  To qualify for a 40 percent rating under Diagnostic Code 5214, the Veteran would have to display unfavorable ankylosis in his right wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  That has neither been contended nor shown. 

Nor is he entitled to a higher rating under the diagnostic code pertaining to loss of use.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2011).  The Board is cognizant of the Veteran's complaints that he cannot move his right wrist, hands, or fingers, and that his service-connected disability prevents him from working and performing household chores and daily living activities.  Nevertheless, clinical findings throughout the relevant appeals period show that he has continued to have good passive motion in all affected joints and that his disability has not warranted the use of a prosthesis or corrective device other than a removable wrist splint or brace.  Additionally, notwithstanding the Veteran's testimony at his December 2009 hearing that the muscles in his right arm and hand are essentially gone, no significant muscle atrophy was shown at his most recent VA examination.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right wrist disability is productive of complete loss of use of his right hand.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2011). 

Moreover, the Board notes that the Veteran is already in receipt of the maximum available rating under limitation of motion of the wrist and under ankylosis and limitation of motion of the wrist and individual fingers and thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5224, 5225, 5226, 5227, 5228, 5229, 5230 (2011).  Thus, higher ratings under those codes are not available.  To assign an additional rating under those codes would again compensate the Veteran for the same symptomatology.  38 C.F.R. § 4.14 (2011). 

The Board further finds that the Veteran is not entitled to a rating higher than 30 percent for the neurological manifestations of his right wrist disability.  The relevant criteria for Diagnostic Codes 8515 and 8516 have been summarized above.  Under Diagnostic Code 8514, a 30 percent rating is warranted for moderate incomplete paralysis for the major hand.  A 50 percent rating is warranted for severe incomplete paralysis of the major hand.  A 70 percent rating is warranted for complete paralysis of the radial nerve for the major hand, manifested by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairing the hand grip seriously; and total paralysis of the triceps occurring only as the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2011). 

The Board recognizes that during the relevant appeals period from October 1, 2008, to January 26, 2011, the Veteran has complained of global paresthesias from the elbow down in all dermatomal distributions.  However, the Veteran's May 2009 VA treating provider indicated that the etiology of his global paresthesias was unknown and did not relate it to his service-connected disability.  To the extent that the Veteran's symptoms have been associated with the nonservice-connected right elbow ulnar neuropathy, manifestations of the right elbow ulnar neuropathy are unrelated to the service-connected right wrist disability and not for consideration in relation to the current appeal.  Additionally, while the evidence of record from October 1, 2008, to January 26, 2011, shows complaints and clinical findings of reduced radial, ulnar, and median nerve function and grip strength in the right wrist, hand, and fingers, and decreased sensation to light touch in all fingertips, the Veteran was found to have good grossly light touch sensation throughout his right hand and was not shown to have appreciable muscle atrophy, weakness, or reflex deficiencies.  However, previous evidence shows that the Veteran has right wrist neuropathy in conjunction with his right wrist disability and the Board granted a 30 percent rating.  The Board finds that the Veteran's right wrist disability has not been productive of more than moderate neurological symptoms and, thus, a rating in excess of 30 percent is not warranted for severe incomplete or complete paralysis of the radial, median or ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515, 8516 (2011). 

Finally, in determining whether a higher rating has been warranted for the Veteran's right wrist disability at any time from October 1, 2008, to January 26, 2011, the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Significantly, however, the record shows that, throughout the rating period under consideration, the Veteran has consistently denied any flare-ups of right wrist pain.  Moreover, both the November 2008 and July 2009 VA examiners indicated that, while some additional functional limitation due to pain was conceivable, it could not be determined with any degree of medical certainty.  Consequently, the Board finds that there is no evidence of record suggesting that the effects of the Veteran's right wrist disability has gone beyond those contemplated in the 30 percent rating assigned from October 1, 2008, to January 26, 2011, and the separate 30 percent rating for neuropathy.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As of January 27, 2011

In January 2011, the Veteran requested an increased rating for his right wrist disability.  In a statement in August 2011, the Veteran complained that he experienced serious elbow pain and very painful finger spasms, requiring an increased dose of medication.  

The Veteran underwent a VA joints examination in March 2011.  He reported having chronic wrist pain with a daily pain level of 8/10, with flare-ups on a monthly basis.  He related using a brace, which was minimally helpful.  On physical examination, the right wrist had no movement due to fusion.  The examiner found that ankylosis was present and the Veteran exhibited 0 degrees of flexion and 0 degrees of extension in the neutral position.  Ankylosis appeared to be stable with pain present at the wrist joint.  The VA examiner observed that, the Veteran had pain with loss of range of motion, and while it was conceivable that pain could further limit function in the Veteran's wrist, it was not feasible to express any additional limitation with any degree of medical certainty.  

Regarding the Veteran's neurological symptoms, the examiner noted that the right upper extremity sensation was intact to light touch of the median, radial, ulnar and axillary distributions.  The Veteran exhibited 5/5 motor strength of finger flexors and extensors, as well as the biceps, triceps and deltoid.  He had full flexion and extension of the fingers.  On range of motion testing the Veteran demonstrated 0 to 90 degrees of flexion of the MCP, PIP and DIP joints.  There was full opposition of the thumb with no pain or tenderness on examination.

On VA examination in November 2011, the Veteran complained of right wrist pain rated as 7/10, with flare-ups in pain while sleeping.  He used a brace that was minimally helpful.  X-ray findings showed arthritis.  Range of motion of the right wrist was palmer flexion to 0 degrees and dorsiflexion to 0 degrees, with no painful motion, fatigue, weakness, incoordination, or lack of endurance pertaining to the right wrist.  The Veteran was unable to perform repetitive-use testing with three repetitions due to a successfully surgically fused wrist with no motion.  However, according to the examiner there was no ankylosis of either wrist joint.  There was tenderness of the right wrist on palpation.  The examiner found no muscle atrophy of the hand.  The Veteran exhibited clockwise rotation in all fingers and was able to oppose thumb to small finger with 1 centimeter, and was able to oppose all other fingers to the thumb.  The examiner opined that the Veteran's right wrist disability was not productive of functional impairment that would be equally served by amputation or prosthesis.  The examiner found that the Veteran's right wrist did not affect him occupationally.  The examiner noted that the Veteran had a total right wrist joint replacement in July, 2008, with no residuals.  The examiner diagnosed right missed scapholunate dislocation, carpal tunnel syndrome, and colles fracture. 

On neurological examination, the Veteran reported increasing numbness and tingling throughout the hand.  Tinel's was positive at the right wrist, but not into the median nerve distribution of the right hand.  Median nerve sensation was intact to light touch, but decreased when compared with the contralateral.  The condition was described as progressively worse.  Sensation was intact to light touch throughout the ulnar distribution, but decreased.  There was weakness of 4/5 in finger abduction.  No muscle atrophy was noted.

After a careful review of the relevant evidence since January 27, 2011, the Board finds that the Veteran's right wrist disability did not warrant a rating in excess of 40 percent.  To qualify for a 50 percent rating under Diagnostic Code 5214, the Veteran would have to display unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  That has neither been contended nor shown. 

Nor is he entitled to a higher rating under the diagnostic code pertaining to loss of use.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2011).  The Board is cognizant of the Veteran's complaints that he cannot move his right wrist, hands, or fingers, and that his service-connected disability prevents him from working and performing household chores and daily living activities.  However, on VA examination in March 2011, the  Veteran had full flexion and extension of the fingers, with 0 to 90 degrees of flexion of the MCP, PIP and DIP joints.  There was full opposition of the thumb and there was no pain or tenderness on examination.  Similarly, on examination in November 2011, the Veteran exhibited clockwise rotation in all fingers and was able to oppose thumb to small finger with 1 centimeter, and was able to oppose all other fingers to the thumb.  Significantly, the examiner opined that the Veteran's right wrist disability was not productive of functional impairment that would be equally served by amputation or prosthesis.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right wrist disability is productive of complete loss of use of his right hand.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2011). 

Moreover, the Board notes that the Veteran is already in receipt of the maximum available rating under limitation of motion of the wrist and under ankylosis and limitation of motion of the wrist and individual fingers and thumb.  38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5224, 5225, 5226, 5227, 5228, 5229, 5230 (2011).  Thus, higher ratings under those codes are not available.  To assign an additional rating under those codes would again compensate the Veteran for the same symptomatology.  38 C.F.R. § 4.14 (2011).

The Board further finds that the Veteran is not entitled to a rating higher than 30 percent for the neurological manifestations of his right wrist disability.  The relevant criteria for Diagnostic Codes 8514, 8515, and 8516, have been summarized above.  Effective January 28, 2011, the evidence of record contains complaints of very painful finger spasms, decreased sensation, increased numbness, tingling, and weakness, throughout the right wrist and hand.  However, on examination in March 2011, the examiner noted that the right upper extremity sensation was intact to light touch of the median, radial, ulnar and axillary distributions.  The Veteran exhibited 5/5 motor strength of finger flexors and extensors, as well as the biceps, triceps and deltoid.  In November 2011, the examiner noted that Tinel's was positive at the right wrist.  Ulnar and median nerve sensation were intact to light touch, but decreased when compared with contra lateral.  The condition was described as progressively worse.  There was weakness of 4/5 in finger abduction.  No muscle atrophy was noted.  The Board finds that effective January 27, 2011, the Veteran's right wrist disability has not been productive of more than moderate neurological symptoms and, thus, a rating in excess of 30 percent is not warranted for severe incomplete or complete paralysis of the radial, median or ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515, 8516 (2011). 

In determining whether a higher rating has been warranted for the Veteran's right wrist disability at any time since January 27, 2011, the Board has considered the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  While the Veteran reported flare-ups in pain on a monthly basis and nightly, the VA examiner in March 2011 indicated that, while some additional functional limitation due to pain was conceivable, it could not be determined with any degree of medical certainty.  Additionally, the VA examiner in November 2011, indicated that there was no additional limitation in the ranges of motion of the right wrist following repetitive movement because the Veteran was unable to perform repetitive-use testing due to a successfully surgically fused wrist with no motion.  Consequently, the Board finds that there is no evidence of record suggesting that the effects of the Veteran's right wrist disability has gone beyond those contemplated in the 40 percent rating assigned effective January 27, 2011, and the separate 30 percent rating for neuropathy.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, the Board notes that in a statement in connection with this appeal in June 2010, the Veteran reported having a deep, penetrating and painful surgical scar.  Accordingly, in reaching this decision, the Board has also considered whether separate ratings are warranted for scars, to include muscle, nerve, and orthopedic impairment.  Separate ratings for scars are permitted as long as the rules of pyramiding are not violated.  Pyramiding, rating the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  A Veteran, however, may be entitled to separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  A claimant should not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

A separate compensable rating for a scar may be assigned if the scar is superficial, poorly nourished, with repeated ulceration; or superficial, tender, and painful on objective demonstration; or limits function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).  After August 30, 2002, a separate compensable rating for a scar may be assigned if the scar is superficial and does not cause limited motion, but covers an area of 144 square inches (929 square centimeters) or greater; or if the scar is superficial and unstable; or if the scar is painful on examination; or limits function of the affective part under 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804,7805 (2007).

The criteria for rating scars under 38 C.F.R. § 4.118 were revised effective October 23, 2008.  Application of the new criteria is limited to claims filed on or after October 23, 2008.  Here, the Veteran's claims were received prior to October 23, 2008, and he has not requested a review under the new criteria.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.

On VA examination in July 2008, the examiner noted a well-healed 2.5 centimeter scar on the palmar aspect of the hand on the line of the ulnar border of the ring finger.  There was no sign of infection, erythema, edema, or discharge.  It was not affixed to underlying tissue.  There was no evidence of pain with motion.  On VA examination in July 2009, the Veteran was found to have a mildly tender 10-centimeter scar at the site of his right wrist fusion.  On VA examination in March 2011, the examiner noted an 8 by 2 centimeter incision over the dorsal aspect of the Veteran's right wrist.  It was flat, not raised, and it was the same color as the surrounding skin.  The scar was not tender to palpation.  Consistent with previous examination findings, in November 2011, the VA examiner noted a scar less than 6 square inches in size.  

Accordingly, at no time during the period on appeal, has the Veteran's scar been shown to be at least 144 square centimeters, or at least 39 square centimeters and deep and nonlinear, or unstable.  Therefore, the Board finds that the relevant diagnostic criteria do not provide for a separate compensable rating for that manifestation of his right wrist disability.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2011).  While the Veteran's scar has been found to be mildly tender and there is evidence of pain and reduced strength in the right hand, this decision granted a separate 30 percent rating for right wrist neuropathy based on reported symptoms of pain, weakness, paresthesias, numbness, and tingling.  Therefore, the Board finds that the tenderness and pain claimed for the scar overlaps with the pain due to the neuropathy and to separately compensate those disabilities would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2011). 

The Board has considered the Veteran's statements regarding symptomatology associated with the right wrist disability and related scars.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Competent evidence concerning the nature and extent of the Veteran's right disability, to include neurological and orthopedic manifestations, and scars, has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability is rated.  However, the findings of the examinations do not support the assignment of any higher or separate ratings than those currently in effect.  The Board finds those examination findings to be highly persuasive and probative.

Therefore, the Board finds those examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  In conclusion, the Board finds that the Veteran's right wrist disability has not warranted an initial rating in excess of 10 percent for the period extending from April 12, 2007, the date of service connection, to August 7, 2008; it has not warranted a rating in excess of 30 percent from October 1, 2008 to January 26, 2011; nor a rating in excess of 40 percent as of January 27, 2011.  However, a separate 30 percent rating for right wrist neuropathy has been warranted since April 12, 2007.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the evidence is against the Veteran's claim for an increased rating beyond those ratings assigned, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Board finds that the medical findings, which directly address the criteria under which the service-connected disability is rated, more probative than the subjective assertion of an increased disability.

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).  Moreover, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected right wrist disability reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2007, March 2011, and October 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA medical examinations and opinions were obtained.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

From April 12, 2007, to August 7, 2008, an initial rating in excess of 10 percent for a right wrist disability is denied. 

From October 1, 2008, to January 26, 2011, an increased rating greater than 30 percent for a right wrist disability is denied. 

As of January 27, 2011, an increased rating greater than 40 percent for a right wrist disability is denied. 

An increased, separate rating of 30 percent, but not higher, for right wrist neuropathy, is granted as of April 12, 2007. 
REMAND

The Veteran claims that he is unable to be substantially gainfully employed due to his service-connected wrist disability.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.  The Veteran claimed in conjunction with his claim for increase that he was unable to work due to his service-connected wrist disability.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  For the purpose of meeting the schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).

Service connection is currently in effect for a right wrist disability, rated 40 percent, and neuropathy of the right wrist, rated 30 percent.  38 C.F.R. § 4.25 (2011).  Therefore, the Veteran meet the schedular criteria for consideration of entitlement to a TDIU because those two disabilities share an etiology and combine to a 60 percent rating.  38 C.F.R. § 4.16(a) (2011).  The remaining question before the Board, then, is whether he is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected right wrist disabilities.

A total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran, in written statements and testimony before the Board, has repeatedly asserted that his right wrist disability has rendered him unemployable since July 2007.  Additionally, he has told VA medical examiners that he is unable to perform household chores or daily living activities due to that service-connected disability.  However, this decision has granted an increased rating for right wrist neuropathy and no exmainer has reviewed the evidence to provide an opinion as to whether the Veteran's disaability renders him unemployable. 

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).

The Board finds that a VA examination would be useful to determine the affect of the Veteran's right wrist disaability on his employability.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine his occupational limiations due to his right wrist disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to obtain or retain a substantially gainful occupation by reason of his service-connected right wrist fusion with neuropathy, without consideration of any nonservice-connected disability.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


